Ms. Sinead Noelle O'Doherty, Attorney at Law.
Mr. Matthew F. Tilley, Mr. Julian H. Wright, Jr., Charlotte, Attorneys at Law, For Kassahun, Tassew.
Mr. Forrest A. Norman, Attorney at Law.
Mr. John T. Holden, Mr. Joseph L. Nelson, Charlotte, Mr. Christopher M. Vann, Matthews, Attorneys at Law, For Azige, Animaw, et al.
Ms. N. Renee Hughes, Charlotte, Mr. Earl N. 'Trey' Mayfield, III, Ms. Natalie Potter, Attorneys at Law, For Gashareba, Tesfa.
The following order has been entered on the motion filed on the 18th of November 2016 by Defendant to Withdraw and for Substitution of Counsel:
"Motion Allowed by order of the Court in conference, this the 22nd of November 2016."
Ervin, J., recused